Citation Nr: 0114332	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-20 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a right knee 
disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1983 to 
December 1986, and from November 1987 to November 1992.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2000 RO decision which denied service 
connection for a right shoulder disability, a left knee 
disability, and a right knee disability.  The veteran was 
notified of this decision in April 2000.  A notice of 
disagreement was received in June 2000.  The statement of the 
case was issued in June 2000, and a substantive appeal 
addressing this issue was received in September 2000.  


FINDINGS OF FACT

1.  There is no competent evidence of a current right 
shoulder disability linked to service. 

2.  There is no competent evidence of a current left knee 
disability linked to service. 

3.  There is no competent evidence of a current right knee 
disability linked to service. 


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991), Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000).

2.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991), Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.303 (2000).

3.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991),Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from December 1983 to 
December 1986, and from November 1987 to November 1992.  

A review of the veteran's service medical records from his 
first period of active duty shows that on medical examination 
performed for enlistment purposes in August 1983, the 
veteran's upper and lower extremities were listed as normal.  
A June 1985 treatment note shows that the veteran complained 
of left knee swelling and locking. The diagnostic assessment 
was patellofemoral pain syndrome.  A physician's assistant's 
note indicated a diagnostic assessment of patellar 
tendonitis.  In May 1986, the veteran complained of severe 
pain in both knees.  A May 1986 consultation request shows 
that the veteran complained of bilateral knee pain; the 
provisional diagnosis was bilateral knee arthritis.  A July 
1986 treatment note shows that the veteran complained of 
right knee pain; the diagnostic assessment was patellofemoral 
pain. 

Service medical records from the veteran's second period of 
active duty reflect that on medical examination performed for 
enlistment purposes in October 1987, the veteran's upper and 
lower extremities were listed as normal.  In a report of 
medical history completed in conjunction with the enlistment 
medical examination in October 1987, the veteran denied a 
history of a painful or "trick" shoulder, and denied a 
"trick" or locked knee.  The reviewing examiner noted that 
on discharge from service in 1986, the veteran had no 
disabilities.  Service medical records are entirely negative 
for a diagnosis of a right shoulder disability, and are 
negative for a diagnosis of a left knee disability or a right 
knee disability during the second period of active duty 
service.

There are no post-service medical records reflecting a 
diagnosis or treatment for a right shoulder disability, a 
left knee disability, or a right knee disability.

In February 2000, the RO received claims from the veteran for 
service connection for a right shoulder disability, a left 
knee disability, and a right knee disability.  He asserted 
that he injured these joints during service in 1984.

By a letter to the veteran dated in March 2000, the RO 
informed him that his application was incomplete, and that he 
needed to submit a current medical diagnosis of each of the 
claimed disabilities, and a medical statement relating such 
disabilities to service.  The veteran did not respond to this 
letter.

In a February 2001 written presentation, the veteran's 
representative asserted that the veteran had submitted 
reasonable claims for service connection for a right shoulder 
disability, a left knee disability, and a right knee 
disability.  He contended that a VA examination should be 
ordered to evaluate the claimed conditions.


II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  Id. § 3(a) (to be 
codified as amended at 38 U.S.C. § 5103).  The VCAA also 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
Id. § 3(a) (to be codified as amended at 38 U.S.C. § 5103A). 

The appellant was notified by means of a March 2000 letter 
from the RO that he had to submit medical evidence of a 
current disability and evidence of a relationship between 
such disability and military service.  He did not respond to 
this request.  In regard to VA's duty to assist the veteran 
in substantiating his claim, the Board finds that there is 
ample medical and other evidence of record on which to decide 
the claim, and that neither the veteran nor his 
representative have pointed to any additional records that 
have not been obtained and which would be pertinent to the 
present claim.  In fact, on his application form, he denied 
any treatment for the disabilities postservice, and he left 
blank the space provided to inform the VA of others who might 
be aware of the conditions for which he is seeking service 
connection.  Therefore, the Board finds that all facts that 
are relevant to this issue have been properly developed and 
that no further action is required in order to comply with 
VA's duty to assist.  See VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000) [to be codified at 38 U.S.C. § 5103A].

The Board has considered whether a remand of these issues is 
appropriate so the RO can provide the veteran with a VA 
examination in order to determine whether he in fact has a 
right shoulder disability, a left knee disability, or a right 
knee disability.  However, the Board finds that a remand for 
a VA examination is not warranted in this case.  Although the 
VCAA calls for the Secretary to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim, the Act specifically indicates that an examination 
is deemed "necessary" only if the evidence of record (lay 
or medical) includes competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and that the disability or symptoms may be 
associated with the claimant's active military service.  In 
this case and as will be discussed in detail below, the 
evidence of record is negative for any indication that the 
veteran either has a current right shoulder disability, a 
left knee disability, or a right knee disability, or that he 
experiences any symptoms that have been attributed to such 
disabilities.  Because there is no competent medical evidence 
that the veteran has a diagnosed right shoulder disability, 
left knee disability, or right knee disability, the Board 
finds that a remand in order to provide him with a VA 
examination is not warranted.  VCAA, Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096 (2000) [to be codified at 38 U.S.C. § 
5103A].

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).  Pain alone, without a diagnosed related medical 
condition, does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  The veteran claims service connection for a 
right shoulder disability, a left knee disability, and a 
right knee disability which he asserts were incurred during 
military service.  The service medical records reflect that 
the veteran was treated for complaints of bilateral knee pain 
during his first period of active duty (1983-1986).  His 
knees were clinically normal on entrance examination prior to 
his second period of active duty (1987-1992), and service 
medical records from the second period of active duty are 
negative for treatment of a left knee disability or a right 
knee disability.  Service medical records from both periods 
of service are negative for a right shoulder disability.  
There are no post-service medical records reflecting 
complaints of, treatment for, or diagnoses of a right 
shoulder disability, a left knee disability, or a right knee 
disability.  Moreover, the veteran has not reported any lay 
persons who might be aware of his condition, despite being 
asked this information.

The Board finds that the preponderance of the evidence is 
against the claims for service connection for a right 
shoulder disability, a left knee disability, and a right knee 
disability.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2098-99 (2000) (to be 
codified at 38 U.S.C. § 5107).


ORDER

Service connection for a right shoulder disability is denied.

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

